Citation Nr: 0827673	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability, 
to include as secondary to Agent Orange exposure.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
partial right nephrectomy, to include as secondary to Agent 
Orange exposure.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left hand/wrist 
scar.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for left foot 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for sexual dysfunction.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
February 1979.  

These matters come to the Board of Veterans' Appeals (Board) 
following rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
January 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing the veteran withdrew from appeal the issue of service 
connection for depression.  As such, that issue is no longer 
in appellate status.  

In August 2007, the RO notified the veteran that he had filed 
an untimely VA Form 9 (Appeal to Board of Veterans' Appeals) 
with regard to an October 2005 rating decision and his claims 
with respect to hearing loss, left foot disability, and 
prostate cancer.  The Board notes that a review of the record 
reflects that the RO notified the veteran of the October 2005 
rating decision that same month.  Following receipt of the 
veteran's notice of disagreement, the RO issued a statement 
of the case on May 7, 2007.  The veteran had 60 days in which 
to file a substantive appeal (VA Form 9), or until July 6, 
2007.  The veteran's VA Form 9 was received by the RO on July 
13, 2007.  In computing the time limit for filing a 
substantive appeal, the regulations provide that a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  See 38 C.F.R. 
§§ 20.305(a), 20.306 (2007).  In this case, there is no 
postmark of record.  Counting back five days from July 13, 
2007, the date the veteran's VA Form 9 was received by the 
RO, and excluding both Saturday and Sunday, the postmark is 
presumed to be July 6, 2007.  Therefore, the Board finds the 
veteran's VA Form 9 to have been timely filed.  

The Board also notes that the veteran has contended that 
during active service he was exposed to radiation, asbestos, 
welding fumes, lewisite, as well as toxic chemicals such as 
benzene.  In an April 2004 letter, the RO requested that the 
veteran provide information regarding any radiation and/or 
asbestos exposure he may have experienced and the 
disabilities that he was claiming regarding such exposure.  
In reviewing the veteran's response to the RO's April 2004 
letter, it is not clear what disabilities the veteran is 
alleging are due to radiation or asbestos exposure.  
Additionally, he has not identified what disabilities he 
attributes to claimed exposure to welding fumes, lewisite, 
and/or toxic chemicals such as benzene.  As such, the veteran 
is advised that if he wishes to file a claim for service 
connection for disability due to radiation exposure, 
asbestos, welding fumes, lewisite, and/or toxic chemicals, he 
should file a claim with the RO and identify a specific 
disability related to such exposure(s).  

(The decision below addresses the veteran's petitions to 
reopen his claims for service connection for hearing loss and 
for left hand/wrist scar.  Consideration of the underlying 
claim for service connection for left/hand wrist scar, on the 
merits, as well as the remaining claims on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  In a September 1989 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for left hand/wrist scar.  Although notified of the denial of 
the claim and of his appellate rights, the veteran did not 
file an appeal.  

2.  In April 2000, the veteran sought to reopen his claim for 
service connection for left hand/wrist scar.  

3.  Additional evidence associated with the claims file since 
the RO's September 1989 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for left hand/wrist scar. 

4.  In an October 2002 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran was notified of the denial of his claim and of his 
appellate rights but failed to perfect his appeal as to that 
issue.  

5.  Additional evidence associated with the claims file since 
the RO's October 2002 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The September 1989 RO decision that denied the veteran's 
petition to reopen his claim for service connection for left 
hand/wrist scar is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the September 1989 RO decision, new and material 
evidence has been received; the requirements to reopen the 
claim for service connection for left hand/wrist scar are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The October 2002 RO decision that denied the veteran's 
claim for service connection for hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

4.  Since the October 2002 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for hearing loss are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  Here, 
as will be discussed below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for left hand/wrist scar.  
Otherwise, all notification and development action needed to 
render a decision on the veteran's petition to reopen his 
claim for service connection for hearing loss has been 
accomplished.  

In this respect, through a July 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to reopen his claim for service connection for hearing 
loss.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Veterans Appeals (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In particular, the July 2005 notice letter informed the 
veteran of the reasons behind the previous denial of his 
claim for service connection for hearing loss and of the 
evidence and information that was necessary to reopen his 
claim.  The veteran was also notified of the evidence that 
would be necessary to substantiate the element or elements 
required to establish service connection.  Thus, the Board 
finds the specific notice requirements involving a petition 
to reopen a previously denied claim have been met.  See Kent, 
20 Vet. App. at 1.  The veteran is on notice of what he needs 
to reopen his claim for service connection for hearing loss 
and the evidence necessary to substantiate his claim for 
service connection.  

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the July 2005 
notice letter requested the veteran submit relevant evidence 
in his possession in support of his claims.  Furthermore, in 
March 2006, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of: (1) the evidence that is needed 
to substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, the 
content-of-notice requirements have been met in this case.

Thus, the Board finds that, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice or 
the piecemeal notice in this case requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's service treatment records as well as 
relevant private and VA treatment records are associated with 
the claims file.  In addition, the medical records associated 
with the veteran's award of Social Security Administration 
(SSA) disability benefits are also of record.  Otherwise, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the petition to reopen the claim for service 
connection for hearing loss that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion, the Board notes, as 
reflected below, that new and material evidence to reopen the 
veteran's claim for service connection for hearing loss has 
not been received.  Given the standard of the new regulation, 
the Board finds that VA does not have a duty to obtain a 
medical examination or medical opinion (or in light of the 
current report of August 2002 VA audiological examination-an 
additional VA opinion or examination) as to that claim in 
this case.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  

Finally, in January 2008 and March 2008, the veteran 
submitted additional evidence directly to Board.  The veteran 
waived his right to have the RO consider the evidence in the 
first instance.  38 C.F.R. §§ 20.800, 20.1304(a) (2007).  
Furthermore, the RO received additional evidence from the 
veteran in March 2008 and forwarded this evidence to the 
Board, where it was received in June 2008.  The veteran did 
not waive the right to have the RO consider the evidence in 
the first instance.  Nonetheless, a review of this evidence 
reflects many duplicative records.  Furthermore, none of the 
evidence is considered relevant to the veteran's petition to 
reopen his claim for service connection for hearing loss.  
Thus, the Board accepts into the record on appeal all the 
evidence submitted since the January 2008 videoconference 
hearing.  The Board will also proceed with a decision on the 
veteran's petition to reopen his claim for service connection 
for hearing loss.  

II. Analysis

As noted above, in a September 1989 rating decision, the RO 
denied the veteran's petition to reopen his claim for service 
connection for left hand/wrist scar.  Although notified of 
the denial of the claim and his appellate rights, the veteran 
did not file an appeal.  Thus, the rating decision of 
September 1989 is final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Likewise, 
in an October 2002 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran was notified of the denial of his claim and his 
appellate rights but failed to perfect an appeal as to that 
issue.  (While the veteran filed a substantive appeal/VA Form 
9 following the October 2002 decision, as discussed in the 
remand below, there appears to be a question as to whether 
the filing was timely made.  Importantly, the veteran did not 
check the box on the VA Form 9 indicating that he was 
appealing all the issues noted in a March 2006 statement of 
the case (11 total issues to include service connection for 
hearing loss), and neither his Form 9 nor an attached written 
statement reflected argument regarding the issue of hearing 
loss.  In fact, he listed certain issues that he desired to 
appeal, which list did not include hearing loss.  Therefore, 
whether timely or not, the filing by the veteran did not 
represent an appeal with regard to the October 2002 denial of 
service connection for hearing loss.)  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
regulations implementing the VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2007)).  

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)  

With respect to the claim to reopen for left hand/wrist scar, 
the Board notes that the RO has construed a statement from 
the veteran received in April 2002 as an attempt to reopen 
the claim.  The Board finds however that the veteran 
submitted a similar statement in February 2000.  No action 
was taken by the RO following its receipt of the February 
2000 statement.  As such, the Board accepts the February 2000 
statement as the date the veteran sought to reopen his claim 
following the September 1989 final RO decision on the left 
hand/wrist scar issue.  

Regarding petitions to reopen filed prior to August 29, 2001, 
Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the RO has not considered the veteran's 
claim to reopen under the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  As will be explained 
further below, the Board is granting the veteran's petition 
to reopen his claim for service connection for left 
hand/wrist scar.  As such, the veteran is not prejudiced by 
the Board considering the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001 in the first instance.  

With respect to the claim to reopen for hearing loss, the 
veteran has sought to reopen his claim following the RO's 
final denial of the claim in October 2002.  Regarding 
petitions to reopen filed on or after August 29, 2001, Title 
38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final RO 
denials were in September 1989 for the claim of left 
hand/wrist scar and in October 2002 for the claim for hearing 
loss.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The veteran has claimed that he incurred a left hand/wrist 
scar as a result of a burn he incurred in service while 
cooking.  The veteran's claim for service connection for left 
hand/wrist scar was originally denied in a March 1984 rating 
decision.  In that decision, the RO noted that service 
connection was being denied because there was no evidence of 
record to show that the scar of the left hand/wrist was due 
to any incident in service being that the scar was first 
noted on a post-service VA examination.  A review of the 
veteran's service medical records reflect that the veteran 
was being treated for a burn injury.  In particular, an 
October 9, 1977 treatment note reflects that there was 
blistering and edema to the surrounding area of the left 
wrist and forearm.  Treatment included debridement and 
cleansing of the burn wound along with dressing changes.  

Evidence received since the September 1989 RO decision 
includes duplicative service medical records along with post-
service VA and private medical records.  While the post-
service VA and private medical records are new, they are not 
otherwise material to the veteran's claim.  In June 2008, the 
Board received evidence which included a picture apparently 
of the veteran's left arm, wrist and hand.  The picture also 
appears to reflect a scar encompassing the left hand and 
wrist.  The Board finds that such evidence is new in that it 
was not previously of record and is not cumulative or 
duplicative of evidence previously considered.  Furthermore, 
notwithstanding the prior considered medical evidence 
documenting a left hand/wrist scar, the evidence is also 
material for purposes of reopening.  Here, the Board notes 
that when the new evidence is viewed in relation to that 
evidence of record at the time of the September 1989 final RO 
decision, in particular the veteran's service treatment 
records documenting treatment in service for a burn of the 
left wrist, it is relevant to the claim, and to the extent 
that it appears to support the claim, is so significant that 
it must be considered to fairly decide the merits of the 
claim for service connection for left hand/wrist scar.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left hand/wrist scar are met.  

As for the veteran's petition to reopen his claim of service 
connection for hearing loss, in its October 2002 decision, 
the RO noted that the veteran's service treatment records 
were negative for a history, treatment, or diagnosis for 
hearing loss.  Furthermore, the RO considered an August 2002 
report of VA audiological examination.  In that report the 
examiner opined that a review of the veteran's service 
medical (treatment) records demonstrated that the veteran had 
incurred a temporary hearing loss in service due to acoustic 
trauma at that time.  An audiological test conducted during 
the August 2002 examination was noted as not being reliable 
for rating purposes.  Otherwise, in a report of July 2002 VA 
examination, an examiner, based on the veteran's reported 
history of hearing loss since service due to acoustic trauma, 
opined that the veteran had noise-related hearing loss due to 
service.  

The Board has taken into consideration the veteran's 
contentions.  Where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005) (New and material evidence is 
required to be something other than the veteran's own 
statement); see also Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Otherwise, none of the evidence submitted since the final 
October 2002 RO decision relates any diagnosed hearing loss 
to the veteran's period of military service.  

Here, as noted above, the basis of the prior denial was a 
finding by the RO that the medical evidence did not support 
that any diagnosed hearing loss was related to the veteran's 
period of service.  Evidence received since the October 2002 
RO decision does not reflect competent medical evidence 
relating any diagnosed hearing loss to the veteran's period 
of service.  

Therefore, the Board finds that the evidence received since 
the final RO decision in October 2002 is new in the sense 
that it was not previously before agency decision makers.  
However, none of the evidence is material for purposes of 
reopening the claim for service connection for hearing loss.  
In this case, none of the evidence received raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
hearing loss have not been met and the appeal must be denied.  
As new and material evidence to reopen the finally disallowed 
claim for service connection for hearing loss has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for left hand/wrist 
scar has been received, the appeal is granted.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss is denied.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for left hand/wrist scar is reopened, the claim 
must be considered on a de novo basis.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In 
light of the service treatment evidence as noted above, and 
post-service evidence appearing to demonstrate scarring of 
the left hand/wrist, a medical examination should be obtained 
to include a well reasoned medical opinion addressing the 
nature and etiology of any identified scar of the left 
hand/wrist, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  Id.  (The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claim.  See 38 C.F.R. § 
3.655 (2007)).

The Board also notes that the veteran's claims on appeal, as 
noted on the title page, include service connection for 
prostate cancer as well as a petition to reopen a claim for 
service connection for a skin disability.  The veteran 
contends that these disabilities are related to service and 
are the result of his exposure to herbicides in Vietnam.  
Initially, the Board notes that the veteran's petition to 
reopen his claim for service connection for a skin disability 
was denied in September 1995.  That decision is final.  In an 
April 1999 rating decision the RO denied the veteran's 
petition to reopen his claim for service connection for a 
skin disability.  A review of the record reflects that the 
veteran submitted a written statement in February 2000 
expressing disagreement with the April 1999 decision.  A 
statement of the case was subsequently issued in March 2006; 
however, it was issued in response to the veteran's appeal of 
the denial of his claim for a skin disability in an October 
2004 rating decision.  As such, the veteran's appeal with the 
April 1999 RO decision has remained pending.  

Post-service medical evidence reflects that the veteran has 
been treated for prostate cancer.  Prostate cancer is listed 
under 38 C.F.R. § 3.309(e) (2007) as a presumptive disability 
resulting from herbicide exposure.  Additionally, following 
the September 1995 final decision, the veteran submitted 
medical evidence which included a December 1996 VA 
dermatology treatment record.  The treatment record reflects 
that the veteran was seen for follow up of his seborrheic 
dermatitis and for chloracne (also listed under 38 C.F.R. § 
3.309(e) as a presumptive disability resulting from herbicide 
exposure).  Otherwise, the medical evidence does not now 
reflect that chloracne was manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran may have been exposed to a herbicide agent during 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The Court temporarily stayed the 
adjudication of cases before the Board and RO that are 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (Per curiam order).  The specific claims 
affected by the stay included those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  The Court dissolved the temporary stay, 
but granted the Secretary's motion to stay such cases, in 
part.  Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.

The Board notes that VA appealed the Court's decision in Haas 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In reviewing the matter on appeal, the 
Federal Circuit has held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of the 
statute at 38 U.S.C. § 1116(a)(1) and permissible 
interpretation of the regulation at 38 C.F.R. 
 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  Nonetheless, the Haas stay has continued to 
remain in effect in accordance with the terms of the Court's 
order in Ribaudo, 21 Vet. App. at 137, until such time as the 
Federal Circuit issues its mandate in Haas, or some other 
judicial action is taken regarding the stay.  

In this case, the veteran was in the United States Navy 
during the Vietnam War and assigned from June 1968 until 
September 1969 to the USS Widgeon (MSC-208), a minesweeper 
that conducted operations along the coastal waters of 
Vietnam.  The veteran's awards and decorations include the 
Vietnam Service Medal.  The veteran has contended that he 
disembarked from the USS Widgeon and set foot in Vietnam when 
the ship stopped at the military support facility at Cam Ranh 
Bay to take on provisions and fuel.  He also contends that he 
suffered injuries to his arm and leg on the USS Widgeon and 
was treated at an Army hospital at Cam Ranh Bay for two days 
and that afterwards he was transferred to a naval hospital in 
Sasebo, Japan.  

The veteran has submitted evidence documenting his receipt of 
compensation from the Agent Orange Settlement Fund.  The 
Board notes that receipt of payments from the Agent Orange 
Settlement Fund does not constitute evidence of a nexus to 
service.  Notwithstanding that fact, a review of the command 
histories of record of the USS Widgeon from 1968-1970 do not 
reflect that the ship stopped at Cam Ranh Bay and took on 
supplies and fuel and/or disembarked ship's crew.  
Additionally, in October 2005, the National Personnel Records 
Center (NPRC) notified the RO that it was unable to determine 
whether the veteran had served in Vietnam.  At the same time, 
a command history of the USS Whippoorwill (MSC-207) (a ship 
that apparently operated in the same patrol zone as USS 
Widgeon) obtained from the Internet, documents that in 1968 
and 1969 the USS Whippoorwill did make fuel stops at Cam Ranh 
Bay and also sent personnel ashore to conduct volunteer work 
at a Vietnamese orphanage and a Vietnamese hospital.  While 
not persuasive, the unofficial ship's history of the USS 
Whippoorwill does lend credence to the veteran's contentions 
that he did go ashore at Cam Ranh Bay and thus set foot in 
Vietnam.  Therefore, at the very least, the Board finds 
additional development should be undertaken in an attempt 
verify whether the veteran was in fact ever in Vietnam, in 
particular, at Cam Ranh Bay as claimed.  

In its review of the record, the Board is aware that in a 
July 2005 notice letter the veteran was requested to submit 
evidence showing that he had served in Vietnam or disembarked 
from his ship.  In light of the current stay noted above, the 
veteran should again be requested to submit evidence showing 
that he set foot in Vietnam, to include being invited to 
submit corroborating statements from individuals or "buddy 
statements" that would help verify the veteran's contentions 
that he disembarked at Cam Ranh Bay while the Widgeon 
procured provisions and fuel, and that he was a medical 
casualty at the base hospital.  See Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992) (The duty to assist includes 
suggesting to the veteran that he write to fellow soldiers 
asking for letters supporting his claim.).  

Additionally, given that the command histories of the USS 
Widgeon may not have included all the specific details of the 
ship's operations or movements while operating off the coast 
of Vietnam, the veteran should be asked to provide the 
approximate dates he reportedly disembarked from the USS 
Widgeon at Cam Ranh Bay.  If the requested date information 
is provided, the RO should request any available deck logs of 
the USS Widgeon through the United States Army and Joint 
Services Records Research Center (JSRRC) or the Naval 
Historical Center/National Archives.  

Furthermore, the RO should request that the veteran provide 
the approximate dates of his claimed inpatient treatment at a 
medical facility at Cam Ranh Bay for injuries sustained 
aboard the USS Widgeon.  If the requested date information is 
provided, the RO should request that a search of inpatient 
(or clinical) hospital records be undertaken by NPRC.  The 
Board notes that following an Internet search it would appear 
that the medical facilities that were operational at Cam Ranh 
Bay during the Vietnam War were the Army's 6th Convalescence 
Center as well as the 12th Air Force Hospital.  Here, a 
medical facility normally retires its records to NPRC when 
there has been no treatment for two calendar years.  Clinical 
records are filed by hospital name or number then 
chronologically by year of treatment, or month and year of 
treatment.  

The Board notes that the guidelines for conducting searches 
of a ship's deck logs through the JSRRC or the Naval 
Historical Center/National Archives, or conducting searches 
of retired inpatient hospital records through the NPRC 
require specificity as to the date(s) involved.  The veteran 
is advised that he must be as specific as possible (covering 
no more than a 60-day period) when identifying the dates in 
question.  

With respect to the veteran's petition to reopen his claim 
for service connection for a residuals of partial right 
nephrectomy (right kidney disability), the Board notes that 
the veteran's claim was denied in September 1995.  That 
decision is final.  Thereafter, in a December 1996 letter, 
the RO again considered and denied the veteran's claim.  The 
letter advised the veteran of his right to appeal and his 
appellate rights.  A review of the record reflects that in 
January 1997 the veteran submitted a written statement 
expressing disagreement with the December 1996 decision 
letter.  The RO again issued a letter to the veteran in March 
1997 notifying him that his claim to reopen had been denied 
and providing him notice of his right to appeal and of his 
appellate rights.  The veteran filed a second notice of 
disagreement in April 1997.  The RO failed to issue the 
veteran a statement of the case until March 2006, following 
the veteran's appeal of the denial of his claim for a right 
kidney disability in an October 2004 rating decision.  As 
such, the veteran's appeal with the December 1996 rating 
decision has remained pending.  

The Board notes that in the most recent adjudications by the 
RO of the veteran's petition to reopen his claim for service 
connection for a right kidney disability, the RO has 
considered the veteran's claim under 38 C.F.R. § 3.156(a) in 
effect on and after August 29, 2001.  In light of the pending 
appeal dating back to the December 1996 rating decision, the 
veteran's claim should have been considered (as well as his 
claim regarding a skin disability, as noted above, with a 
pending appeal dating back to the April 1999 rating decision) 
under 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.  Thus, due process concerns require remand for 
readjudication of the veteran's petition to reopen the claim 
for service connection for right kidney disability, as well 
as his petition to reopen the claim for service connection 
for skin disability under the 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.  

The veteran's claim for service connection for left foot 
disability was denied in a September 1995 rating decision.  
That decision is final.  In February 2000 the veteran 
submitted a written statement which the Board interprets as a 
request to reopen his previously denied claim.  No action was 
taken on the veteran's request until he again submitted a 
statement in April 2002 which the RO interpreted as a request 
to reopen his claim.  As a result, the RO adjudicated the 
veteran's petition to reopen the claim for service connection 
for left foot disability under the version of 38 C.F.R. 
§ 3.156(a) in effect on and after August 29, 2001.  As noted 
above, the Board finds the veteran's claim to reopen was 
originally filed in February 2000; thus his claim should have 
been considered under the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  Thus, due process concerns 
also require remand for readjudication of the veteran's 
petition to reopen the claim for service connection for left 
foot disability under the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  

Furthermore, a review of the record reflects that in October 
2002, the RO denied the veteran's claims for service 
connection for sexual dysfunction and for hypertension.  The 
veteran submitted a notice of disagreement with the RO's 
decision as to these issues and was provided a statement of 
the case in March 2003.  In December 2003, the RO received a 
VA Form 9, dated in November 2003, with an attached written 
statement.  In the statement, the veteran, in particular, 
made arguments concerning his claimed sexual dysfunction and 
his hypertension.  Thus, the Board recognizes the written 
statement and its argument as an attempt by the veteran to 
perfect his appeal as to those issues.  The Board notes 
however that the veteran's VA Form 9, based on the date it 
was received, appears to have been untimely filed.  See 
38 C.F.R. § 20.302(b) (2007).  (The RO appears to have 
treated the VA Form 9 and the accompanying written statement 
as untimely, as the claims for service connection for sexual 
dysfunction and for hypertension were subsequently 
readjudicated in later rating decisions as petitions to 
reopen; however, no explicit action was taken with respect to 
any timeliness issue.)  

The Board notes that the RO never informed the veteran that 
his substantive appeal was untimely filed.  Thus, due process 
requires that the veteran be notified that his substantive 
appeal was untimely filed, if that is what the RO determined, 
and of his right to appeal.  See e. g., Marsh v. West, 11 
Vet. App. 468, 470-72 (1998); Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Until the issue of the timeliness of the 
veteran's substantive appeal is decided, the Board will defer 
deciding the veteran's petitions to reopen the claims for 
service connection for sexual dysfunction and for 
hypertension.  Here, any subsequent finding by the RO that 
the veteran's substantive appeal was timely filed (e.g., a 
showing of good cause for the late filing) would require that 
the claims be considered on the merits as contrasted to the 
veteran needing to submit new and material evidence.  

With regard to the October 2002 rating decision, the veteran 
was denied service connection for diabetic retinopathy.  A 
review of the RO's analysis of that issue reflects that it 
also found no evidence that any other eye disabilities were 
related to service.  Thus, the Board concludes that the 
October 2002 rating decision adjudicated the question of 
service connection for an eye disability, to include diabetic 
retinopathy.  In a subsequent October 2004 rating decision, 
the RO denied the veteran's claim for service connection for 
eye disability on the merits.  With regard to the timeliness 
issue of the veteran's December 2003 substantive appeal, the 
Board notes that if the veteran's substantive appeal is 
ultimately found to be untimely, the October 2002 rating 
decision is final with respect to a claim for service 
connection for an eye disability.  Thus, with any future 
adjudication of the issue, the RO would need to consider 
whether new and material evidence had been received to reopen 
the claim, which it has not done.  If the substantive appeal 
is ultimately determined to be timely, the veteran's claim 
for an eye disability would be decided on the merits as was 
done by the RO in October 2004.  Thus, the veteran's claim 
involving an eye disability will likewise be deferred.  

In view of the foregoing, the remaining matters on appeal 
must be REMANDED for the following action: 

1.  The veteran should be asked to 
provide verifying statements from any 
shipmates or other persons who can 
provide direct corroborative evidence 
that he did in fact go ashore in Vietnam 
at Cam Ranh Bay after disembarking from 
the USS Widgeon or while being treated at 
a military medical facility at Cam Ranh 
Bay for injuries sustained on the USS 
Widgeon.  

2.  The veteran should be asked to 
provide the approximate dates that the 
USS Widgeon stopped at the military 
support facility at Cam Ranh Bay to take 
on provisions and/or fuel.  The veteran 
should also be asked to provide the 
approximate dates that he reportedly 
received inpatient treatment at a 
military medical facility at Cam Ranh Bay 
following injuries he received aboard the 
USS Widgeon.  

(The veteran is advised that he needs to 
be as specific as possible concerning the 
dates on which the events he claims to 
have occurred took place (covering no 
more than a 60-day period).)

3.  If the requested date information is 
received from the veteran, appropriate 
development should be undertaken through 
the U.S. Army and Joint Services Records 
Research Center and/or the Naval 
Historical Center/National Archives (or 
any other appropriate records center) to 
verify whether the USS Widgeon stopped at 
the military support facility at Cam Ranh 
Bay to take on provisions and/or fuel.  
Appropriate development should also be 
undertaken, if necessary, through the 
NPRC to verify the veteran's claimed 
inpatient medical treatment at a military 
medical facility at Cam Ranh Bay, 
reported by the veteran as an Army 
medical facility.  

4.  The veteran should be scheduled for a 
VA dermatological examination.  The 
entire claims file, to include a complete 
copy of this remand, must be made 
available to the examiner designated to 
examine the veteran.  The examiner should 
identify whether the veteran has a scar 
of the left hand/wrist.  If so, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified scar of 
the left hand/wrist is the result of 
disease or injury attributable to the 
veteran's period of military service, to 
include any burns suffered by the veteran 
in service.  The examiner should provide 
reasons and an explanation for all 
opinions.  

5.  The RO should consider the question 
of whether or not the veteran's 
substantive appeal (VA Form 9) (dated 
November 17, 2003 and received by the RO 
on December 3, 2003), which was filed for 
the purpose of perfecting an appeal to an 
October 2002 RO decision, was timely 
filed.  The RO should notify the veteran 
of its decision and of his appellate 
rights.  

6.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority (to include 
that evidence received since the last 
supplemental statements of the case 
issued the veteran with respect to his 
claims).  In particular, depending on any 
evidence received as a result of the 
requested development noted above, the RO 
should take appropriate action, if 
warranted, regarding the veteran's claim 
for service connection for prostate 
cancer.  

Additionally, the veteran's petitions to 
reopen the claims for service connection 
for a skin disability, for right kidney 
disability, and for left foot disability 
should be readjudicated under 38 C.F.R. 
§ 3.156(a) (2001) (in effect prior to 
August 29, 2001).  

Furthermore, in the event that the RO 
ultimately finds the veteran's December 
3, 2003, substantive appeal to be 
untimely, the veteran's claim for service 
connection for an eye disability should 
be adjudicated as a claim to reopen (i. 
e., whether new and material evidence has 
been submitted).  If the RO ultimately 
finds the substantive appeal to be 
timely, it should adjudicate the 
veteran's claims for service connection 
for sexual dysfunction and for 
hypertension on the underlying merits, 
without regard to the rules regarding 
finality of prior decisions.  

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


